NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUGO ALBERTO OLIVAS-                            No.    16-73736
ESCALANTE,
                                                Agency No. A200-607-747
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Hugo Alberto Olivas-Escalante, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition for review.

      Olivas-Escalante has waived any challenge to the agency’s determination

that he is statutorily ineligible for cancellation of removal due to his conviction for

felony endangerment under Arizona Revised Statute § 13-1201. See Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in an opening

brief are waived). To the extent Olivas-Escalante contends the agency denied

cancellation of removal as a matter of discretion, the record does not support this

contention.

      Olivas-Escalante establishes no error in the agency’s administrative closure

determination, where the BIA denied based on the factors applicable at the time of

its decision, and he did not request administrative closure before the IJ. See

Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891 (9th Cir. 2018).

      PETITION FOR REVIEW DENIED.




                                           2                                     16-73736